UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 1-12911 GRANITE CONSTRUCTION INCORPORATED State of Incorporation: I.R.S. Employer Identification Number: Delaware 77-0239383 Corporate Administration: 585 W. Beach Street Watsonville, California 95076 (831) 724-1011 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes¨ No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of July 20, 2007. Class Outstanding Common Stock, $0.01 par value 41,943,100shares Table of Contents Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2007, December 31, 2006 and June 30, 2006 Condensed Consolidated Statements ofIncome for the Three and Six Months Ended June 30,2007 and 2006 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30,2007 and 2006 Notes to the Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT 3.2 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 2 Table of Contents PART I. FINANCIAL INFORMATION 3 Table of Contents Item 1. FINANCIAL STATEMENTS (unaudited) Granite Construction Incorporated CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited - in thousands, except share and per share data) June 30, 2007 December 31, 2006 June 30, 2006 Assets Current assets Cash and cash equivalents $ 246,278 $ 204,893 $ 304,976 Short-term marketable securities 98,199 141,037 74,775 Accounts receivable, net 489,435 492,229 530,882 Costs and estimated earnings in excess of billings 39,710 15,797 32,882 Inventories 53,320 41,529 39,532 Real estate held for sale 54,722 55,888 42,572 Deferred income taxes 36,015 36,776 22,830 Equity in construction joint ventures 32,400 31,912 31,641 Other current assets 57,811 63,144 47,373 Total current assets 1,107,890 1,083,205 1,127,463 Property and equipment, net 490,328 429,966 419,757 Long-term marketable securities 61,582 48,948 47,688 Investments in affiliates 24,816 21,471 16,076 Other assets 72,490 49,248 46,313 Total assets $ 1,757,106 $ 1,632,838 $ 1,657,297 Liabilities and Shareholders’ Equity Current liabilities Current maturities of long-term debt $ 35,040 $ 28,660 $ 29,424 Accounts payable 268,054 257,612 309,199 Billings in excess of costs and estimated earnings 242,469 287,843 278,499 Accrued expenses and other current liabilities 223,311 189,328 178,989 Total current liabilities 768,874 763,443 796,111 Long-term debt 139,715 78,576 105,757 Other long-term liabilities 67,378 58,419 53,885 Deferred income taxes 19,478 22,324 37,325 Commitments and contingencies Minority interest in consolidated subsidiaries 30,675 15,532 18,741 Shareholders’ equity Preferred stock, $0.01 par value, authorized 3,000,000 shares, none outstanding - - - Common stock, $0.01 par value, authorized 150,000,000 shares; issued and outstanding 41,947,610 shares as of June 30, 2007, 41,833,559 shares as of December 31, 2006 and 41,836,889 as of June 30, 2006 419 418 418 Additional paid-in capital 81,293 78,620 70,636 Retained earnings 645,448 612,875 572,601 Accumulated other comprehensive income 3,826 2,631 1,823 Total shareholders’ equity 730,986 694,544 645,478 Total liabilities and shareholders’ equity $ 1,757,106 $ 1,632,838 $ 1,657,297 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Granite Construction Incorporated CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited - in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue Construction $ 660,384 $ 669,837 $ 1,077,016 $ 1,104,145 Material sales 100,091 108,551 166,202 170,181 Real estate 10,401 33,649 15,318 33,679 Total revenue 770,876 812,037 1,258,536 1,308,005 Cost of revenue Construction 557,926 621,843 942,080 1,025,378 Material sales 78,878 80,674 132,986 132,447 Real estate 6,438 16,410 7,800 16,835 Total cost of revenue 643,242 718,927 1,082,866 1,174,660 Gross profit 127,634 93,110 175,670 133,345 General and administrative expenses 65,130 48,935 119,467 97,191 Gain on sales of property and equipment 4,346 4,049 5,059 8,287 Operating income 66,850 48,224 61,262 44,441 Other income (expense) Interest income 6,439 4,944 13,282 9,677 Interest expense (2,028 ) (1,391 ) (3,114 ) (2,786 ) Equity in (loss) income of affiliates (29 ) 828 322 751 Other, net (433 ) 3,314 (666 ) 2,708 Total other income 3,949 7,695 9,824 10,350 Income before provision for income taxes and minority interest 70,799 55,919 71,086 54,791 Provision for income taxes 22,154 17,045 22,243 16,272 Income before minority interest 48,645 38,874 48,843 38,519 Minority interest in consolidated subsidiaries (4,799 ) (5,585 ) (7,246 ) (6,652 ) Net income $ 43,846 $ 33,289 $ 41,597 $ 31,867 Net income per share Basic $ 1.07 $ 0.81 $ 1.01 $ 0.78 Diluted $ 1.05 $ 0.80 $ 1.00 $ 0.77 Weighted average shares of common stock Basic 41,096 40,896 41,044 40,818 Diluted 41,631 41,466 41,560 41,378 Dividends per share $ 0.10 $ 0.10 $ 0.20 $ 0.20 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Granite Construction Incorporated CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - in thousands) Six Months Ended June 30, 2007 2006 Operating Activities Net income $ 41,597 $ 31,867 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 38,825 34,176 Provision for (benefit from) doubtful accounts 1,156 (371 ) Gain on sales of property and equipment (5,059 ) (8,287 ) Change in deferred income taxes (321 ) - Stock-based compensation 3,451 3,819 Excess tax benefit on stock-based compensation (2,700 ) - Common stock contributed to ESOP - 1,995 Minority interest in consolidated subsidiaries 7,246 6,652 Equity in income of affiliates (322 ) (751 ) Changes in assets and liabilities, net of business acquisitions: Accounts receivable 11,315 (54,779 ) Inventories (7,676 ) (6,371 ) Real estate held for sale (1,619 ) 71 Equity in construction joint ventures (488 ) (4,233 ) Other assets 4,831 11,279 Accounts payable 10,442 76,392 Billings in excess of costs and estimated earnings, net (69,287 ) 80,394 Accrued expenses and other liabilities 41,821 36,200 Net cash provided by operating activities 73,212 208,053 Investing Activities Purchases of marketable securities (78,554 ) (59,782 ) Maturities of marketable securities 100,225 41,015 Additions to property and equipment (62,265 ) (68,419 ) Proceeds from sales of property and equipment 7,546 14,245 Acquisition of businesses (74,197 ) - Contributions to affiliates (3,574 ) - Issuance of notes receivable - (500 ) Collection of notes receivable 3,683 2,912 Other investing activities - (633 ) Net cash used in investing activities (107,136 ) (71,162 ) Financing Activities Additions to long-term debt 96,945 20,800 Repayments of long-term debt (26,641 ) (25,901 ) Dividends paid (8,378 ) (8,353 ) Repurchases of common stock (4,860 ) (6,367 ) Contributions from minority partners 23,954 5,650 Distributions to minority partners (8,660 ) (18,374 ) Excess tax benefit on stock-based compensation 2,700 - Other financing activities 249 749 Net cash provided by (used in) financing activities 75,309 (31,796 ) Increase in cash and cash equivalents 41,385 105,095 Cash and cash equivalents at beginning of period 204,893 199,881 Cash and cash equivalents at end of period $ 246,278 $ 304,976 Supplementary Information Cash paid during the period for: Interest $ 2,299 $ 3,470 Income taxes 738 11,041 Non-cash investing and financing activity: Restricted stock issued for services 11,870 9,639 Dividends accrued but not paid 4,195 4,184 Financed acquisition of assets 1,492 2,500 Debt repayments from sale of assets 4,277 13,521 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Granite Construction Incorporated NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation: The condensed consolidated financial statements included herein have been prepared by Granite Construction Incorporated (“we”, “us”, “our” or “Granite”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission and should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31,2006. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted, although we believe the disclosures which are made are adequate to make the information presented not misleading. Further, the condensed consolidated financial statements reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly our financial position at June 30, 2007 and 2006 and the results of our operations and cash flows for the periods presented. The December31, 2006 condensed consolidated balance sheet data was derived from audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Interim results are subject to significant seasonal variations and the results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year. In February 2007, we announced an organizational realignment of our business operations which is designed to accommodate growth of our vertically integrated Branch business in the West and improve profitability of our large, complex Heavy Construction Division (“HCD”) projects.This realignment involves the reorganization ofour operating divisions geographically into “Granite West” and“Granite East.”Granite West will include the operations of our former Branch Division as well as the western portion of our large project business that was formerly included in HCD. Granite West will retain our successful decentralized operating structure, with each of its branch locations aligning under one of three operating groups: Northwest, Northern California and Southwest.Granite East will include the eastern portion of our large project business that had been included in HCD and will be aligned to focus on enhancing project management oversight and discipline from estimating through execution.Granite East will be operated out of three regional offices:the Central Region, based in Dallas,Texas; the Southeast Region, based in Tampa, Florida; and the Northeast Region, based in Tarrytown, New York. During the quarter ended June 30, 2007, we completed the reassignment ofour large projects in the West from our former Heavy Construction Division to the new Granite West division (with the exception of certain projects that are nearing completion which will remain with our new Granite East division) and made substantial progress on other aspects of the realignment.As a result we are reporting Granite West and Granite East as new reportable segments effective with the quarter ended June 30, 2007.Prior period results have been reclassified to conform to the new organizational structure (see Note 13.) 2. Recently Issued Accounting Pronouncements: In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements, but does not change existing guidance as to whether or not an instrument is carried at fair value. SFAS 157 is effective for fiscal years beginning after November15, 2007. We are currently evaluating the impact of implementing SFAS 157 on our consolidated financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standard No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS 159 is effective for fiscal years beginning after November15, 2007. We are currently evaluating the impact of implementing SFAS 159 on our consolidated financial statements. 3. Change in Accounting Estimates: Our gross profit in the three and six months ended June 30, 2007 and 2006 include the effects of significant changes in the estimates of the profitability of certain of our projects. The impact of these estimate changes on Granite East gross profit is summarized as follows: Granite East Change in Accounting Estimates Three Months Ended June 30, Six Months Ended June 30, (dollars in millions) 2007 2006 2007 2006 Reduction in gross profit $ (24.0 ) $ (34.7 ) $ (48.1 ) $ (51.0 ) Increase in gross profit 26.3 7.6 34.9 10.4 Net increase (reduction) in gross profit $ 2.3 $ (27.1 ) $ (13.2 ) $ (40.6 ) Number of projects with significant downward estimate changes 4 8 8 14 Range of reductionin gross profit from each project $ 1.2 - 15.7 $ 1.0 - 8.1 $ 1.0 - 25.7 $ 1.1 - 9.1 Number of projects with significant upward estimate changes 7 2 6 4 Range of increasein gross profit from each project $ 1.0 - 12.2 $ 2.2 - 2.5 $ 1.1 - 17.3 $ 1.0 - 2.5 During the three and six months ended June 30, 2007, the estimate changes that reduced gross profit resulted from changes in productivity and quantity estimates based on experience gained in the quarter,costsfrom design issues and owner-directed changes.Three of the four Granite East projects with significant downward changesduring thethree months ended June 30, 2007 also had significant downward estimate changesin 2006. 7 Table of Contents Granite Construction Incorporated NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The following table presents additional information about thefour Granite East projects with significant downward estimate changes for thethree months ended June 30, 2007 (dollars in millions): Number of Projects Total Contract Value Gross Profit Reduction Impact Backlog at June 30, 2007 Percent of TotalGranite EastBacklog atJune 30, 2007 Highway project in California - 93% complete 1 $ 448 $ 15.7 $ 32 2.1 % Other projectsat 91% and 94% complete 2 328 3.5 27 1.8 % Project at 59% complete 1 72 1.2 29 1.9 % Total for projects with significant downward changes 4 $ 848 $ 20.4 $ 88 5.8 % The minority interest expense related to the net increase in gross profit for the three months ended June 30, 2007 was approximately $0.3 million. The minority interestshare of the net decrease in gross profit for thesix months ended June 30, 2007and the three and six months ended June 30, 2006 was approximately $1.1 million, $5.1 million and $5.8 million, respectively.Two of our joint venture projects are currently forecast at a loss and will require additional capital contributions from our minority partners if the forecasts do not improve. Our joint venture agreements require that such capital contributions be made if needed.Based on our most recent assessment of our partners’ financial condition, wecurrently believe that one ofour partnersdoes not have the ability to contribute all of the additional capitalthat will beneeded if the project forecast does not improve. Included inminority interestin our condensed consolidated statements ofincome for the three and six months ended June 30, 2007 is expense related to the potentially uncollectible partner balance of approximately $1.8 million and $4.4 million, respectively. The remaining minority interest balance related to these loss projects of $7.2 million at June 30, 2007 has been included in other long-term assets in our condensed consolidated balance sheet. Sixof the seven Granite East projects that generated significant increased gross profit from changes in estimates during the three months ended June 30, 2007 were complete or substantially complete at June 30, 2007, and four of the sevenprojects had experienced significant margin deterioration in prior periods.The increased gross profit resulted from a combination of the settlement of certain revenue issues with the project owners and the resolution of other project uncertainties.The remaining project was approximately 73.0% complete at June 30, 2007 and generated additional estimated margin from the resolution of project uncertainties and the receipt of a change order that established payment for certain work for which the costs had been forecast in prior periods. Additionally, duringthe three and six months ended June 30, 2007,Granite West recognizedincreases in gross profit from the net effects of changes in the estimates of project profitability of $9.0 million and $13.9 million, respectively.
